DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt of the translation the priority documents and the translator’s statement is acknowledged; see also Remarks page 4.1 
Response to Amendment
The declaration under 37 CFR 1.132 filed January 11, 2021, is sufficient to overcome the rejections of claims 1-8 based upon NPL Lee, Geum Bi et al. under 35 USC 102(a)(1) and 35 USC 103 by disqualification of the reference under 35 USC 102(b)(1(A); see also Remarks page 5.
Response to Arguments
Applicant's arguments filed January 11, 2021, have been fully considered, in view the amendments to the claims, and are persuasive. 
Allowable Subject Matter
Claims 1-8 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10655024 (see, e.g., Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848


    
        
            
        
            
    

    
        1 It appears “January 17, 2017” on page 4, last line, and page 5, line 5, of the Remarks are typographical errors and should be “January 11, 2017”.